Citation Nr: 1612132	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from April 1962 to May 1967.  He had additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge from the RO.  A transcript of the hearing has been associated with the record.  During the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration. See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment notes and service personnel records indicate that he had additional service in the Navy Reserve.  On remand, the AOJ should verify the Veteran's Reserve service and obtain any additional available service personnel and service treatment notes pertaining to such service, as such records may be relevant to the current appeal. See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran was afforded a VA examination in October 2010 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner acknowledged that the Veteran was exposed to acoustic trauma during service as a helicopter pilot.  However, he also noted that the evidence showed that there was normal hearing sensitivity with no significant shifts in thresholds during service, at separation, and one year after separation from active duty service.  He referenced a September 2005 study on noise exposure in the military that concluded that there was no scientific support for delayed onset hearing loss weeks, months, or years after the exposure event.  In addition, the audiologist noted that a medical reference manual published in 2000 reported that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Therefore, he opined that the Veteran's hearing loss and tinnitus were less likely as not due to the noise exposure while in the military.  Rather, he opined that it was possible that aging, hypertension, and inactive duty noise exposure contributed to his hearing loss and tinnitus.  

Nevertheless, since that examination, the Veteran testified in February 2016 that he had actually noticed hearing loss approximately two years after flying in service, but asserted that the military would continue to test his hearing until he passed so that he could continue to be a pilot.  He also denied having any occupational or recreational noise after service.  In addition, the Veteran submitted additional evidence from the Office of Naval Research in support of his claim.  Notably, the October 2010 VA examiner did not consider or address these assertions, as they were provided after the examination.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and all necessary sources to verify his Navy Reserve service.  The AOJ should also secure all available service personnel and treatment records pertaining to such service.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  He or she should specifically consider the Veteran's February 2016 hearing testimony, including his statement that he noticed hearing loss approximately two years after flying in service and that the military would continue to test his hearing until he passed so that he could continue to be a pilot.  He also denied having any occupational or recreational noise after service.  In addition, the examiner should consider the evidence from the Office of Naval Research submitted in February 2016.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




